295 S.W.3d 557 (2009)
April PENBERTHY, Appellant,
v.
MINERAL AREA OSTEOPATHIC HOSPITAL & LAURENCE LUM, D.O., Respondents.
No. ED 92111.
Missouri Court of Appeals, Eastern District, Division Five.
August 11, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 14, 2009.
Application for Transfer Denied November 17, 2009.
Gregory G. Fenlon, St. Louis, MO, for appellant.
Ted Osburn, Michael Murphy and Kimberly Price, Cape Girardeau, MO, for Respondent Laurence Lum, D.O.
Kenneth Brostron, Sarah Cahill, St. Louis, MO, for Respondent Mineral Area Osteopathic Hospital, Inc.
Before: KENNETH M. ROMINES, C.J., CLIFFORD H. AHRENS, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Appellant April Penberthy appeals from the judgment of the Circuit Court of St. Francois County, the Honorable Kenneth W. Pratte presiding. The Honorable Kenneth W. Pratte granted summary judgment in favor of defendants, Mineral Area Osteopathic Hospital & Laurence Lum. Penberthy appeals, raising three issues: 1) whether a genuine issue of material fact exists as to Lum's alleged breach of the standard of care; 2) whether a genuine issue of material fact exists as to causation; and 3) whether the trial court of St. Louis County erred in transferring venue to St. Francois County.
We have reviewed the briefs and the record on appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.